DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In regards to claim 1, the claim reads “an opening disposed at the flexible elongate shaft’s distal end for each of the plurality of channels” [lines 9-10]. Here, the broadest reasonable interpretation is that there are one or more openings at the distal end, ie. one opening could be provided for multiple channels, not necessarily one discrete opening for each channel. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 6, the claim reads “the flexible elongate outer sleeve” [line 3]. EXPLANATION. There is insufficient antecedent basis for this limitation in the claim . Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Silverstein et al. (USPN 5,025,778). 
In regards to Claim 1, Silverstein discloses a robotic endoscopy apparatus, comprising: 
a main body [52, 54, Figs.1, 13, 16, col.4 ll.53-55] comprising a proximal end [proximal end of 52, Fig.16], a distal end [distal end of 52, Fig.16] and a housing [proximal portion of 52, Fig.16] that extends to the proximal end, the housing comprising a plurality of surfaces and a plurality of insertion inlets [inlets for channels 52, Fig.16] which reside on at least one of the surface of the housing at the proximal end of the main body [rear surface of 52, Fig.5], through which a plurality of channels [54, Figs.1-2, 16, col.4 ll.65-col.5 ll.24] for endoscopy are accessible; and 
a flexible elongate shaft [intermediate portion of 52, 54, Figs.1-2, 16] having a proximal end [portion of 52, 54 distal to a proximal portion thereof] extending away from the distal end of the main body, the flexible elongate shaft comprising a distal end [distal end as shown in Fig.16], a central axis, the plurality of channels [54, Fig.16, col.4 ll.65-col.5 ll.24] therewithin for carrying portions of flexible elongate assemblies [note that 
wherein each of the insertion inlets has insertion axis corresponding thereto, along which the flexible elongate assemblies are insertable [Fig.16], with the insertion axes of the insertion inlets being parallel to the central axis of the flexible elongate shaft at the proximal end of the flexible elongate shaft [Fig.16].
In regards to Claim 2, Silverstein discloses the robotic endoscopy apparatus of claim 1, wherein the housing comprises a plurality of surfaces [Fig.16], and the plurality of insertion inlets reside on one of the plurality of surface [the rear surface of 52, Fig.16].
In regards to Claim 3, Silverstein discloses the robotic endoscopy apparatus of claim 1, further comprising: a support function connector assembly [any portion of the proximal end of 52, 54, Fig.16; An external system for delivering these could be attached here for delivery through either channel, further that such an external system could include its own channels extending therethrough.] configured to couple the main body to an external system for supporting functions including at least one of delivery of insufflation, suction, and irrigation through the flexible elongate shaft of the endoscopy apparatus.
In regards to Claim 4, Silverstein discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is an actuation assembly comprising: 
a robot arm and a corresponding end effector configured to perform endoscopic procedures according to forces generated by external actuation elements; 
a plurality of tendon elements configured to transmit forces from the external 
In regards to Claim 5, Silverstein discloses the robotic endoscopy apparatus of claim 4, wherein each of the flexible elongate assemblies further comprises: 
a flexible sheath configured to cover the plurality of tendon elements; and 
a flexible elongate outer sleeve configured to carry the plurality of tendon elements covered by the flexible sheath [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Silverstein].
In regards to Claim 6, Dejima discloses the robotic endoscopy apparatus of claim 4, wherein each of the flexible elongate assemblies further comprises a collar element configured to surround at least a portion of the flexible elongate outer sleeve at a predetermined distance away from a distal end of the end effector and configured to engage longitudinal translation mechanism to enable longitudinal translation of at least one of the flexible elongate assemblies across a predetermined distance range [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Silverstein].
In regards to Claim 7, Silverstein discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is a flexible imaging endoscope assembly comprising: 
an imaging unit configured to capture images of an environment external to the 
a plurality of tendon elements configured for coupling the external actuation elements to the imaging unit; and 
an adapter by which the plurality of tendon elements can be interfaced with particular external actuation elements [As the flexible elongate assemblies are not positively set forth, such an assembly could be placed through the apparatus of Silverstein].
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Dejima (US PGPUB 2016/0015255). 
In regards to Claim 1, Dejima discloses a robotic endoscopy apparatus, comprising: 
a main body [Fig.5] comprising a proximal end [proximal end of 104, Fig.5], a distal end [distal end of 106, Fig.5] and a housing [104, Fig.5, para.72] that extends to the proximal end, the housing comprising a plurality of surfaces and a plurality of insertion inlets [108, 112, Fig.5, para.73-74] which reside on at least one of the surface of the housing at the proximal end of the main body [rear surface of 104, Fig.5], through which a plurality of channels [“conduit line that communicates the treatment tool entry port 108 and the treatment tool exit port 114”, “conduit line that communicates the endoscope entry port 112 and the endoscope exit port 116”, Fig.5, para.75-76] for endoscopy are accessible; and 
a flexible elongate shaft [102, 106, Fig.5, all objects are flexible to some degree] having a proximal end [proximal end of 102 adjoining 104, Fig.5] extending away from the distal end of the main body, the flexible elongate shaft comprising a distal end [106, 
wherein each of the insertion inlets has insertion axis corresponding thereto, along which the flexible elongate assemblies are insertable [Figs.5, 6], with the insertion axes of the insertion inlets being parallel to the central axis of the flexible elongate shaft at the proximal end of the flexible elongate shaft [Fig.5].
In regards to Claim 2, Dejima discloses the robotic endoscopy apparatus of claim 1, wherein the housing comprises a plurality of surfaces [Fig.5], and the plurality of insertion inlets reside on one of the plurality of surface [the rear surface of 104, Fig.5].
In regards to Claim 3, Dejima discloses the robotic endoscopy apparatus of claim 1, further comprising: a support function connector assembly [any portion of the proximal end of 104, Fig.5; An external system for delivering these could be attached here for delivery through either channel, further that such an external system could include its own channels extending therethrough.] configured to couple the main body to an external system for supporting functions including at least one of delivery of insufflation, suction, and irrigation through the flexible elongate shaft of the endoscopy apparatus.
In regards to Claim 4, Dejima discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is an actuation 
a robot arm and a corresponding end effector configured to perform endoscopic procedures according to forces generated by external actuation elements; 
a plurality of tendon elements configured to transmit forces from the external actuation elements to the robot arm and the end effector; and an adapter configured to couple the plurality of tendon elements with the external actuation elements [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Dejima].
In regards to Claim 5, Dejima discloses the robotic endoscopy apparatus of claim 4, wherein each of the flexible elongate assemblies further comprises: 
a flexible sheath configured to cover the plurality of tendon elements; and 
a flexible elongate outer sleeve configured to carry the plurality of tendon elements covered by the flexible sheath [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Dejima].
In regards to Claim 6, Dejima discloses the robotic endoscopy apparatus of claim 4, wherein each of the flexible elongate assemblies further comprises a collar element configured to surround at least a portion of the flexible elongate outer sleeve at a predetermined distance away from a distal end of the end effector and configured to engage longitudinal translation mechanism to enable longitudinal translation of at least one of the flexible elongate assemblies across a predetermined distance range [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Dejima].
In regards to Claim 7, Dejima discloses the robotic endoscopy apparatus of 
an imaging unit configured to capture images of an environment external to the distal end of the flexible elongate shaft in which the end effectors reside; 
a plurality of tendon elements configured for coupling the external actuation elements to the imaging unit; and 
an adapter by which the plurality of tendon elements can be interfaced with particular external actuation elements [As the flexible elongate assemblies are not positively set forth, such an assembly could be placed through the apparatus of Dejima].
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Yanagihara et al. (US PGPUB 2017/0095139). 
In regards to Claim 1, Yanagihara discloses a robotic endoscopy apparatus, comprising: 
a main body [4, Figs.2, 5] comprising a proximal end [proximal end of 18, Fig.5], a distal end [distal end of 17, Fig.5] and a housing [18, Fig.5] that extends to the proximal end, the housing comprising a plurality of surfaces and a plurality of insertion inlets [22, ports below 27, Fig.6] which reside on at least one of the surface of the housing at the proximal end of the main body [rear surface of 18, Fig.6], through which a plurality of channels [8, 9, Fig.5] for endoscopy are accessible; and 
a flexible elongate shaft [15, Fig.5, all objects are flexible to some degree] having a proximal end [proximal end of 15 adjoining 18, Fig.5] extending away from the distal end of the main body, the flexible elongate shaft comprising a distal end [17, Fig.5], a central axis, the plurality of channels [8, 9, Fig.5] therewithin for carrying portions of 
wherein each of the insertion inlets has insertion axis corresponding thereto, along which the flexible elongate assemblies are insertable [Figs.5, 6], with the insertion axes of the insertion inlets being parallel to the central axis of the flexible elongate shaft at the proximal end of the flexible elongate shaft [Fig.5].
In regards to Claim 2, Yanagihara discloses the robotic endoscopy apparatus of claim 1, wherein the housing comprises a plurality of surfaces [Fig.5], and the plurality of insertion inlets reside on one of the plurality of surface [The rear surface, Figs.5-6].
In regards to Claim 3, Yanagihara discloses the robotic endoscopy apparatus of claim 1, further comprising: a support function connector assembly [27, Fig.6; an external system for delivering these could be attached here for delivery through channel 8, further that such an external system could include its own channels extending through 8.] configured to couple the main body to an external system for supporting functions including at least one of delivery of insufflation, suction, and irrigation through the flexible elongate shaft of the endoscopy apparatus.
In regards to Claim 4, Yanagihara discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is an actuation assembly comprising: 
a robot arm and a corresponding end effector configured to perform endoscopic procedures according to forces generated by external actuation elements; 
a plurality of tendon elements configured to transmit forces from the external 
In regards to Claim 5, Yanagihara discloses the robotic endoscopy apparatus of claim 4, wherein each of the flexible elongate assemblies further comprises: 
a flexible sheath configured to cover the plurality of tendon elements; and 
a flexible elongate outer sleeve configured to carry the plurality of tendon elements covered by the flexible sheath [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Yanagihara].
In regards to Claim 6, Yanagihara discloses the robotic endoscopy apparatus of claim 4, wherein each of the flexible elongate assemblies further comprises a collar element configured to surround at least a portion of the flexible elongate outer sleeve at a predetermined distance away from a distal end of the end effector and configured to engage longitudinal translation mechanism to enable longitudinal translation of at least one of the flexible elongate assemblies across a predetermined distance range [As the flexible elongate assemblies are not positively set forth, such assemblies could be placed through the apparatus of Yanagihara].
In regards to Claim 7, Yanagihara discloses the robotic endoscopy apparatus of claim 1, wherein at least one of the flexible elongate assemblies is a flexible imaging endoscope assembly comprising: 
an imaging unit configured to capture images of an environment external to the 
a plurality of tendon elements configured for coupling the external actuation elements to the imaging unit; and 
an adapter by which the plurality of tendon elements can be interfaced with particular external actuation elements [As the flexible elongate assemblies are not positively set forth, such an assembly could be placed through the apparatus of Yanagihara].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adair (USPN 5,197,457)
Reydel (USPN 5,259,366)
Cooper et al. (US PGPUB 2011/0201883)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795